


Exhibit 10.1

 


SUPPLY AGREEMENT

 

THIS AGREEMENT (the “Agreement”), entered into as of this 24th day of January
2006 (the “Effective Date”), by and among Cambrex Charles City, Inc. (“CCC”), a
corporation organized under the laws of Iowa with a place of business at 1205
11th Street, Charles City, Iowa 50616-3466, Genzyme Corporation, a Massachusetts
corporation with a place of business at 500 Kendall Street, Cambridge,
Massachusetts 02142 (“Genzyme” or “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, on November 9, 1999, Salsbury Chemicals, Inc. (nka Cambrex Charles
City, Inc.) and GelTex Pharmaceuticals, Inc. entered into a Supply Agreement
governing the supply of Polyallylamine Hydrochloride (PAA) to GelTex by CCC (the
“1999 Agreement”).

 

WHEREAS, Genzyme is the successor in interest to GelTex Pharmaceuticals, Inc.
under the 1999 Agreement.

 

WHEREAS, Genzyme sublicensed certain patent rights (the “Patent Rights”)
obtained from Nitto Boseki Co. Ltd. (“Nittobo”) to CCC pursuant to the terms of
a sublicense agreement dated July 10, 1997 (the “Sublicense Agreement”) and CCC
has experience in the production of PAA, as further described in Exhibit A
hereto (the “Product”);

 

WHEREAS, Cambrex Karlskoga, a corporation organized under the laws of Sweden
with a place of business at SE-691 85 Karlskoga, Sweden (“Karlskoga”) and
Genzyme assigned the Patent Rights to Karlskoga pursuant to the terms of the
Sublicense Agreement;

 

WHEREAS, for purposes of this Agreement, the term “Affiliate” shall mean any
corporation or other entity that controls, is controlled by, or is under common
control with a party. A corporation or other entity shall be regarded as in
control of another corporation or entity if it owns or directly or indirectly
controls more than fifty percent (50%) of the voting stock or other ownership
interest of the other corporation or entity, or if it possesses directly or
indirectly, the power to direct or cause the direction of the management and
policies of the corporation or other entity or the power to elect or appoint
more than fifty percent (50%) of the members of the governing body of the
corporation or other entity;

 

WHEREAS, Genzyme requires the Product for the production of certain non-absorbed
phosphate binders (including Renagel® and any other nonabsorbed phosphate binder
produced by Genzyme) and a non-absorbed cholesterol reducer (Cholestagel®)
(hereinafter be referred to collectively as “End Products”);

 

WHEREAS, the primary raw material for the manufacture of Product is
monoallylamine (“MAA”);

 

WHEREAS, the End Products may be manufactured by certain third party
manufacturers identified in writing to CCC (the “Contract Manufacturers”) and
will be marketed and sold by certain third party collaborators identified in
writing to CCC (the “Collaborators”);

 

WHEREAS, CCC is willing to sell to Genzyme and Genzyme, either directly or
through its Contract Manufacturers, is willing to purchase from CCC, Product
manufactured by CCC in accordance with the price and other terms set forth
herein;

 

 

--------------------------------------------------------------------------------


 

WHEREAS, Genzyme and CCC desire to extend its supply relationship and replace
the 1999 Agreement with this Agreement, effective on the Effective Date hereof.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

MANUFACTURE AND SALE

 

1.01                        Supply.       During the term of this Agreement and
subject to the terms and conditions set forth herein, CCC shall manufacture and
supply to Genzyme and Genzyme shall purchase [                              ]*
of its annual requirements of the Product from CCC. For purposes hereof,
Genzyme’s annual requirements shall include the annual requirements of the
Collaborators and Contract Manufacturers having an obligation to obtain Product
through Genzyme. Genzyme’s Maximum Purchase Volume (MPV) in any one calendar
year shall be [                              ]*. Should Genzyme's MPV exceed
such amount, the parties shall work in good faith to increase the capacity.

 

1.02                        Safety Stock.  During the Term of this Agreement,
CCC shall maintain a [                              ]* of Product as safety
stock; provided that Genzyme’s total annual purchase volume exceeds
[                        ]*. Such amount shall be determined based on monthly
average of the annual forecast for Product to be delivered to Haverhill, U.K.

 

1.03                        Quality of Product.  CCC agrees to manufacture the
Product to meet the specifications set forth in Exhibit A hereto (the
“Specifications”), and in accordance with all applicable regulatory requirements
relating to the manufacture of the Product and the terms and conditions of the
Technical Agreement, which is attached hereto as Exhibit B (the “Technical
Agreement”), and shall not deviate in any way whatsoever therefrom without the
written permission of a duly authorized representative of the Purchasers.

 

1.04                        Secondary Source of Supply.  Genzyme has qualified
Product produced at Karlskoga for use at Genzyme in Haverhill UK, and may
qualify other CCC Affiliates, as a secondary supplier of Product. CCC may only
use such secondary suppliers of Product qualified by Genzyme to manufacture such
portion [                              ]* as CCC shall determine. In
[                     ]*, Genzyme will use commercially reasonable efforts to
arrange for Product manufactured at [                              ]*.
Notwithstanding its use of a secondary source of supply, CCC shall remain
obligated to supply Genzyme with the quantities of Product described in Section
1.01, and CCC shall be solely responsible for ensuring that all Product
manufactured for Genzyme, whether by CCC or another Affiliate of CCC, satisfies
the quality requirements and meets the warranties sets forth in this Agreement.
If requested by Genzyme, CCC shall use commercially reasonable efforts to cause
the secondary source to enter into a Technical Agreement with Genzyme in a
timely manner.

 

ARTICLE II

TERM

 

2.01                        Term.                The term of this Agreement
shall commence on the Effective Date and shall terminate
[                              ]* (the “Initial Term”), and is not subject to
earlier cancellation by either party except as otherwise specifically provided
herein.

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

2.02                        Renewal Term.              The Agreement shall
automatically renew after the Initial Term and continue in effect for
[            ]* periods (each such period being a “Renewal Term”).

 

2.03                        Cancellation.                        Should either
party desire to cancel the Agreement at the end of the Initial Term or at the
end of any Renewal Term, then such party must provide written notice of
cancellation to the other party [                              ]* prior to the
termination date of the Initial Term or the relevant Renewal Term, as the case
may be.

 

2.04                        Extension.                                       CCC
or Genzyme has the option to open negotiations on the extension of this
Agreement [              ]* prior to its expiration.

 

ARTICLE III

PRICE, ORDERS AND TERMS OF PAYMENT

 

3.01                        Price.                   The Price for the Product
is as set forth in Schedule 3.01 hereof. The Price for Product purchased from
[                              ]* through [                              ]*
shall be adjusted as set forth in Schedules 3.01 and 3.01a, hereof. The Price
for Product purchased from [                              ]* through
[                              ]* shall be adjusted as set forth in Section 3.02
and Schedule 3.01.

 

3.02                        Price Revision January 1, 2007 - December 31, 2013
Purchases.   The Price, excluding the contribution of [              ]* (the
“Base Price”) will be subject to an annual [                              ]*
over the actual price determined for the prior year commencing on January 1,
2007, considering [                              ]* as set forth in Schedule
3.01. Further, the portion of the Price [                              ]*, will
also be adjusted based upon the [                              ]* for the
upcoming year and [                              ]*. At the end of each contract
year, the [                              ]* will be determined and any
difference in projected price will be invoiced to Genzyme or credit made to its
account. The contribution for [                              ]* is forecast to
be [                    ]* for each kilogram of Product produced, based upon a
price of [            ]* (plus freight, insurance and applicable duty)  per
kilogram of [               ]*. Genzyme has the option to independently
negotiate the price and supply of [                                       ]*.
The parties also agree to negotiate in good faith
[                              ]* in the event of
[                              ]*.

 

3.03                        Rebate.      If this Agreement is executed by the
parties by [                              ]* (unless a later date is mutually
agreed to by the parties) and if Genzyme orders and takes title to at least
[                   ]* of Product between [                              ]* and
[                              ]* then CCC shall provide Genzyme a rebate of
[                  ]*, paid through a credit to the Genzyme account for Product.

 

3.04                        Projections.                                 Genzyme
or its Contract Manufacturers shall issue at quarterly intervals a twelve (12)
month non binding forecast estimating its total requirements of Product from CCC
(Forecast). CCC will use these forecasts for planning purposes only, unless and
until such time as Genzyme issues a firm purchase order for delivery of Product.
If during any quarter, the quantity set forth in firm purchase orders requested
by Genzyme exceeds the most recent forecast provided for such quarter by more
than [                              ]*, CCC shall use its best efforts to
accommodate any increases in the quantity of Product which Genzyme shall request
under new purchase orders.

 

3.05                        Purchase Orders.      Quarterly, Genzyme or its
Contract Manufacturers shall submit purchase orders for firm orders of Product
with each rolling forecast issued pursuant to Section 3.04, above. Such purchase
orders shall be firm orders covering the first three months of the

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

Forecast and set forth the quantities of Product to be purchased, the delivery
dates and shipping instructions and place of delivery, and shall allow at least
[                         ]* days for delivery. Each purchase order issued
hereunder shall be governed by the terms of this Agreement, and none of the
terms or conditions of Genzyme’s or CCC’s forms shall be applicable, except for
those specifying quantity ordered, delivery dates, special supply and packing
instructions, and invoice instructions.

 

3.06                        Payment Terms.       Payment for the Product shall
be due to CCC not later than [                          ]* days from the date of
invoice of Product by CCC. All payments and communications regarding the Product
shall be delivered to CCC at the address designated in Section 9.06 hereof.

 

ARTICLE IV

DELIVERY AND TITLE

 

4.01                        Terms of
Delivery.    [                              ]*

 

4.02                        Manufacture of Product.

 

A.                                    All Product delivered under this Agreement
shall be manufactured in compliance with the terms and conditions of the
Sublicense Agreement.

 

B.                                    The Product shall be manufactured in
accordance with all applicable regulatory standards and the Technical Agreement.
CCC shall be responsible for maintaining or causing to be maintained, on behalf
of Genzyme, the retention samples of the Product required by applicable
regulatory standards.

 

C.                                    CCC shall provide the current Material
Safety Data Sheet (MSDS) to Genzyme for all Product delivered hereunder.

 

D.                                    CCC will maintain, and will cause any
Affiliate to maintain, complete and accurate records relating to the Product and
the manufacture, packaging and testing thereof for the period required by
applicable regulatory standards. Without limiting the generality of the
foregoing, CCC shall or shall cause any Affiliate to:

 

1)                                     perform quality assurance and control
tests on each lot of Product manufactured before delivery and shall prepare and
deliver to Genzyme a written report of the results of such tests, with each
report setting forth for each lot delivered the items tested, specifications and
results in a Certificate

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

of Analysis containing the types of information required by applicable
regulatory standards, and

 

2)                                     prepare and maintain for a period of not
less than [                              ]* and for so long as required under
applicable regulatory standards for each lot of Product manufactured a
certificate of manufacturing compliance containing the types of information
required by applicable regulatory standards, which will certify that the lot of
Product was manufactured in accordance with Specifications and cGMPs.

 

E.                                     Each party shall promptly advise the
other of any safety or toxicity problem of which either party becomes aware
regarding the Product or intermediates used in the manufacture of the Product.

 

F.                                      The parties shall make their best
efforts to facilitate the incorporation of process improvements approved by
Genzyme into the Product manufacturing scheme.

 

4.03                        Inspection.    Within a reasonable time of arrival
of the Product at Genzyme’s facility or the facility of a Contract Manufacturer,
as the case may be, the recipient of the Product shall inspect and test the
Product at its cost. If the party testing the Product finds that the Product
does not conform to the Specifications, Genzyme shall within
[                              ]* after the date of such arrival, give CCC
written notice of any claim setting forth the details of such non-conformity and
any payment for such non-conforming Product shall be delayed until conforming
Product has been accepted. CCC shall replace, at its expense, any non-conforming
Product within [                              ]* after CCC receives the above
mentioned written notice. This procedure shall continue until such time as the
recipient of the Product shall determine that the Product conforms to the
Specifications. Disputes between the parties as to whether all or any part of a
shipment rejected conforms to the Product Specifications shall be resolved by a
mutually acceptable third-party testing laboratory.

 

4.04                        Plant Visits.    CCC shall, and shall cause any
Affiliate to permit representatives of Genzyme and / or its Collaborators, to
visit the facilities where the Product is manufactured for the purpose of
reviewing the manufacture and testing of the Product and related batch records
and of conducting compliance audits associated with cGMPs and other regulatory
requirements. Genzyme agrees to give CCC and any Affiliate, as the case may be
reasonable notice of any proposed visit to a Product facility by a Genzyme
representative or a Collaborator representative. Any such visits shall be during
normal business hours on work days and be subject to a standard confidentiality
agreement. In addition, CCC shall, and shall cause any Affiliate to, permit
governmental inspectors acting pursuant to statutory authority to inspect the
facilities where the Product is being manufactured, and to review required
documentation. CCC shall notify Genzyme in advance of any planned visit by a
governmental inspector and shall promptly notify Genzyme following an
unscheduled visit by a governmental inspector; provided such visits are related
to the manufacture of Product.

 

4.05                        Audit Rights.    CCC agrees to provide Genzyme with
such financial information as Genzyme may reasonably request in order that
Genzyme may verify that any revisions to the Base Price permitted under Section
3.02 and Schedule 3.01 hereof have been accurately calculated.

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

ARTICLE V

WARRANTIES, INDEMNITIES AND INSURANCE

 

5.01                        Warranties.

 

A.                                    CCC warrants that

 

1)                                     Product delivered pursuant to this
Agreement (whether manufactured by CCC or another CCC Affiliate) shall (i)
conform with the Specifications, (ii) be manufactured in accordance with
applicable regulatory standards, (iii) be conveyed with good title, free from
any lawful security interests, lien or encumbrance, and (iv) if applicable shall
not be adulterated or misbranded within the meaning of the Federal Food, Drug
and Cosmetic Act for manufacturers of active pharmaceuticals ingredients;
provided, however, that CCC shall not be liable for misbranding or adulteration
which is due to any labelling, instructions or packaging provided to CCC by
Genzyme; and,

 

2)                                     the facility used to manufacture the
Product is in substantial compliance with all applicable regulatory requirements
and there are no pending or uncorrected citations or adverse conditions
affecting the manufacture of Product noted in any inspection of the facility.

 

CCC MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT.
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
HEREBY DISCLAIMED BY CCC.

 

B.                                    Genzyme warrants that it is authorized to
license the Patent Rights to CCC and Karlskoga and other CCC Affiliates and that
the Contract Manufacturers identified to CCC are authorized and accepted by
Nittobo.

 

C.                                    It is understood and agreed that CCC has
no control over the ultimate use of the Product or use of products that include
or were manufactured with the Product, and CCC shall have no liability in
connection with any such use except as may be set forth below.

 

5.02                        Specifications.                 Genzyme shall
deliver to CCC written notice of any required changes to the Specifications, and
CCC will use its best efforts to accommodate such Specification changes. If any
specification change requested affects CCC’s costs of producing the Product, the
parties will negotiate, in good faith, any increases to the pricing set forth in
Sections 3.01 and 3.02 hereof.

 

5.03                        [                              ]*

 

A.                                    Genzyme.  
[                              ]*

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

B.                                    CCC.                 
[                              ]*

 

5.04                        [                              ]*

 

5.05                        Patent.            [                              ]*

 

5.06                        [                              ]* Procedures.  
[                              ]*

 

5.07.                     Minimum Insurance Coverage
Limits:                                 Without limiting the scope of its
aforementioned defense, hold harmless and indemnity duties, each party shall
maintain at its sole cost and expense the following insurance; provided that the
parties may self insure all or any

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

portion of such insurance. The insurance required hereunder should include at
least the following terms and conditions:

 

A.                                    Policies and Limits.

[                              ]*

 

B.                                    CGL Features:  Said commercial general
liability insurance shall provide primary level coverage for bodily injury,
personal injury, advertising injury, death or property damage (or loss of use
thereof) occurring on, in or about any of the parties’ premises and/or arising
out of the parties’ “work,” which insurance shall be a primary policy. Coverage
shall be afforded with endorsements where necessary to cover risks for
premises-operations, completed operations-products, independent contractors, and
any other activity contemplated by the work.

 

C.                                    Additional Insured Requirements:  Except
for any portion of the insurance that is self-insured, each party will cause the
other to be named as an additional insured on each of the aforementioned
policies by specific endorsement (except Workers Compensation) unless the
insurer so designates the other party in writing under a “blanket” coverage
provision. A party’s additional insured status shall be applicable as to any
occurrence, accident or condition allegedly arising from the work of the other
party (including any of its employees, agents or contractors).

 

D.                                    Certificates of Insurance:  Before
commencing the “work,” each party shall furnish the other a true copy of a
certificate of coverage issued by the responsible insurance carrier or the party
referencing this Agreement, designating the other party as an “additional
insured.”

 

E.                                     Cancellation of Insurance:  Before
cancelling or replacing any insurance required under this Agreement, each party
shall give the other at least thirty (30) days written

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

notice, but only if such replacement coverage diminishes the scope of the
existing coverage. If a party receives actual or constructive notice that
insurance required under this Agreement is to be terminated by an insurer, than
that party shall give the other party notice of such termination as soon as is
commercially reasonable after such party receives such notice, but in no case,
more than two (2) business days after receiving such notice.

 

F.                                      Occurrence v. Claims-Made. Provided such
coverage is reasonably commercially available, all coverages required under this
Agreement will be provided upon an occurrence basis. When only claims-made
coverage is available, each party will use commerically reasonable efforts to
either renew and maintain such coverages or provide an extended reporting
endorsement (tail coverage), provided such coverage is reasonably commercially
available.

 

G.                                    Carrier Rating. Except in the case of
self-insurance, all insurance required under this Agreement shall be placed with
an insurer that has an A.M. Best rating of A-(X) or better.

 

ARTICLE VI

CONFIDENTIALITY

 

6.01                        Confidential Information.   Each Party shall
maintain as confidential and shall not disclose to a third party, copy, nor use
for purposes other than the performance of this Agreement, any information which
relates to another Party’s or its Affiliates’ business affairs, financial data,
pricing, customer lists, projects, economic information, systems, plans,
procedures, operations, techniques, technology, patent applications, trade
secrets, know-how, inventions, technical data or specifications, testing
methods, research and development activities, clinical studies (including,
without limitation, information related to the participants of such studies),
marketing strategies, the terms of this Agreement or other confidential or
proprietary information (hereinafter “Confidential Information”), and each
agrees to protect that Confidential Information with the same degree of care it
exercises to protect its own Confidential Information (but in no event less than
a reasonable standard of care) and to prevent the unauthorized, negligent, or
inadvertent use, disclosure, or publication thereof. The Parties agree that all
Confidential Information relating to Genzyme rights or property described in
Section 7.01 below shall be Genzyme Confidential Information. Each Party may
disclose Confidential Information of another Party only to its own employees,
consultants or advisors having a need to know for the purposes of this Agreement
(which may include, without limitation, temporary and contract employees,
attorneys, technical experts and accountants), provided always that such
employees, consultants and advisors have signed a non-disclosure agreement with
similar and sufficient clauses protecting the disclosure of confidential
information as contained herein or are otherwise bound by such a duty of
confidentiality.

 

6.02                        Exceptions. The obligations set forth in Section
6.01 hereof shall not apply to any Confidential Information which the receiving
Party (in each instance a “Receiving Party”) can demonstrate: (i) is or becomes
a matter of public knowledge through no fault of the Receiving Party; (ii) was
rightfully in the Receiving Party’s possession in a complete and tangible form
before it was received from the disclosing Party (in each instance, a
“Disclosing Party”), (iii) is furnished to the Receiving Party on a
non-confidential basis from a third party, provided that such third party is not
bound by an obligation of confidentiality to the Disclosing Party with respect
to such Confidential Information; (iv) is independently developed by the
Receiving Party prior to receipt of

 

--------------------------------------------------------------------------------


 

the Confidential Information; or (v) is required to be disclosed to comply with
applicable laws or regulations, or with a valid order of a court or other
governmental body of the United States or any political subdivisions thereof,
but only to the extent and for the purposes of such required disclosure and
provided that (a) the Disclosing Party is promptly notified by the Receiving
Party in order to provide the Disclosing Party an opportunity to seek a
protective order, and (b) the Receiving Party takes all reasonable actions to
obtain confidential treatment for such information and, if possible, to minimize
the extent of such disclosure.

 

6.03                       
Publicity.                                              Except as may be
required by applicable laws and regulations or a court of competent
jurisdiction, as required to meet credit or other financing arrangements, or as
required or appropriate in the reasonable judgment of either party to satisfy
the disclosure requirements of any applicable securities law or regulation,
neither party shall make any public release or other disclosure with respect to
this Agreement or the terms hereof without the prior consent of the other party.

 

ARTICLE VII

RIGHTS TO PRODUCT

 

7.01                        Ownership.                                    Any
and all improvements, discoveries and/or inventions, whether or not patentable,
which may be made or conceived by CCC or any of the other CCC Affiliates
manufacturing Product during the Initial Term or any Renewal Term of this
Agreement and which is based on the Patent Rights, the Product or products using
the Product, shall be the sole and exclusive property of Genzyme. CCC shall
provide and shall cause any such CCC Affiliate to provide, full disclosure to
Genzyme of all such improvements, discoveries, and/or inventions described
above, and shall execute or cause to be executed any and all applications,
assignments, or other instruments which Genzyme shall deem necessary or useful
in order to apply for and obtain Letters Patent of the United States and all
foreign countries for discoveries and improvements believed to be inventions,
and shall assign and conveyor caused to be assigned and conveyed to Genzyme sole
and exclusive right, title, and interest in and to the discoveries and
improvements and to all patent applications and patents thereon. Genzyme will
bear the cost of preparation of all such patent applications. Notwithstanding
the above, Genzyme grants CCC a limited, perpetual, royalty-free, world-wide
license for any improvements, inventions or discoveries (whether or not
patentable) conceived by CCC during the Initial Term or any Renewal Term related
to, or useful in connection with the Product manufacturing process (i) for CCC’s
use in the manufacture of the Product and (ii) for CCC’s use in connection with
the manufacture of another product that is not a polyallylamine-based
pharmaceutical product and does not compete with the End Products.

 

ARTICLE VIII

TERMINATION FOR CAUSE

 

8.01 Early Termination.               This Agreement may be terminated by either
party as follows:

 

A.                                    By a party immediately upon written notice
by another party that it has filed or has had filed against it a petition under
the Bankruptcy Act, makes an assignment for the benefits of creditors, has a
receiver appointed for it or any of its assets.

 

B.                                    By a party if another party fails to
perform or otherwise breaches any of its material obligations hereunder, by
giving notice of its intent to terminate and stating the grounds therefore. The
party receiving such notice shall have ninety (90) days from receipt thereof if
such breach or failure involves a non-monetary obligation and

 

--------------------------------------------------------------------------------


 

fifteen (15) days if the breach or failure is regarding a monetary obligation,
to cure the failure or breach, at which time this Agreement shall terminate if
such failure or breach has not been cured. In no event, however, shall such
notice of termination be deemed to waive any rights to damages or any other
remedy which the party giving notice of breach may have as a consequence of such
failure or breach.

 

8.02                        Effect of Termination.                     
Termination of this Agreement, for whatever reason, shall not affect the
obligations of specified in Section 8.02 or Articles V, VI, VII and IX
hereunder.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.01                        Force Majeure.              Any delay in the
performance of any of the duties or obligations of either party hereto (except
the payment of money) caused by an event outside the affected party’s reasonable
control shall not be considered a breach of this Agreement and the time required
for performance shall be extended for a period equal to the period of such
delay. Such events shall include without limitation any delay of FDA approval
for products incorporating Product; government action or regulation, acts of
God; acts of a public enemy; insurrections; riots; injunctions; embargoes;
fires; explosions; floods; or other unforeseeable causes beyond the reasonable
control and without the fault or negligence of the party so affected. The party
so affected shall give prompt notice to the other party of such cause, and shall
take whatever reasonable steps are appropriate in that party’s discretion to
relieve the effect of such cause as rapidly as possible. Notwithstanding the
foregoing or anything else in this Agreement to the contrary, should the force
majeure event result in inability of a party to fully perform hereunder for a
period of more than nine (9) months, the other party shall have the right to
immediately terminate this Agreement.

 

9.02                        Assignment.                              No party
shall assign this Agreement or any part thereof without the prior written
consent of the other parties; provided however, a party, without such consent,
may assign or sell the same in connection with the transfer, license or sale of
all or substantially all its entire business to which this Agreement pertains,
in the event of its merger or consolidation with another company or in the event
of the transfer or sale to a wholly-owned subsidiary.

 

9.03                        Successors In Interest.                        This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their subsidiaries, affiliates, successors and permitted assigns. Assignment to
an Affiliate or subsidiary shall not release the party making such assignment
from responsibility for its obligations under this Agreement.

 

9.04                        Entire
Agreement.                                               This Agreement and
schedules and exhibits thereto and the Technical Agreement, together shall
constitute the entire agreement between the parties hereto and shall supersede
any other agreements, whether oral or written, express or implied, as they
pertain to the Product. This Agreement may not be changed or modified except by
written instrument signed by both parties.

 

9.05                        Relationship.                         The
relationship created by this Agreement shall be strictly that of the buyer and
seller. No party is hereby constituted an employee, an agent or legal
representative of the other party for any purpose whatsoever, and is granted no
right or authority hereunder to assume or create any obligation, express or
implied, or to make any representation, warranties or guarantees, except as are
expressly granted or made in this Agreement.

 

--------------------------------------------------------------------------------


 

9.06                        Notice.          Any notice required hereunder may
be served by either party on the other by personal delivery, or by sending same,
post-prepaid, by registered or by certified mail, or sent by facsimile to the
respective party’s address set forth below:

 

CCC:

Cambrex Charles City, Inc.

 

1205 11th Street

 

Charles City, Iowa 50616-3466

 

Attention: Site Director

 

(fax 641-228-4152)

 

 

with a copy to:

Cambrex Corporation

 

One Meadowlands Plaza

 

East Rutherford, NJ 07073

 

Attention: General Counsel

 

(fax 201-804-9852)

 

 

Genzyme:

Genzyme Corporation

 

500 Kendall Street

 

Cambridge, Massachusetts 02142

 

Attention: Jim Shuman

 

(fax                               )

 

 

with a copy to:

Legal department

 

Metro West Place

 

15 Pleasant Street Connector

 

Framingham, MA 01701

 

or to such other address as one party may notify the other as provided herein.

 

9.07                        Waiver.      A waiver by any party for a breach of
any of the terms of this Agreement by any other party shall not be deemed a
waiver of any subsequent breach of the terms of this Agreement.

 

9.08                        Governing Law.      This Agreement is to be governed
by and construed in accordance with the laws of the State of New York without
reference to Choice of Law rules.

 

9.09                        Severability.                             If any
provision of this Agreement or the application of any of such provision to any
person or circumstance shall be held invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provisions thereof.

 

9.10                        Dispute
Resolution.                                       Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof shall be
settled by arbitration in accordance with the Rules of the American Arbitration
Association and judgment upon award rendered by the Arbitrator(s) may be entered
in

 

--------------------------------------------------------------------------------


 

any court having jurisdiction thereof. Written notice of demand for arbitration
shall be filed with the other party to the Agreement and with the American
Arbitration Association within a reasonable time after the dispute has arisen.
Any such arbitration shall be held in Charles City, Iowa if the arbitration is
demanded by Genzyme and in Boston, Massachusetts if CCC demands the arbitration.

 

9.11                        Counterparts.                      This Agreement
may be executed in any number of counterparts, each of which once executed and
delivered, shall be deemed an original, but all of which constitute but one and
the same Agreement. All headings, captions, exhibits, schedules and tables are
inserted by convenience of reference only and shall not affect the meaning or
interpretation of any provision hereof.

 

IN WITNESS WHEREOF, the parties by there authorized representatives have
executed this Agreement as of the date first above written.

 

Cambrex Charles City, Inc.

 

/s/ James A. Mack

 

By: James A. Mack

 

Title: President, CEO, Chairman

 

Date: 2-28-06

 

Genzyme Corporation

 

/s/ Michael S. Wyzga

 

By: Michael S. Wyzga

 

Title: CFO

 

Date: 2-4-06

 

--------------------------------------------------------------------------------


 

Schedule 3.01

 

Price

 

[                              ]*

 

 

 

 

 

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

Schedule 3.01a

 

[                              ]*

 

 

 

 

 

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

Exhibit A
Specifications

 

[                              ]*

 

 

 

 

 

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

TECHNICAL AGREEMENT

 

[                              ]*

 

 

 

 

 

*Confidential information omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------
